Name: Council Decision (EU) 2015/239 of 10 February 2015 on the conclusion, on behalf of the European Union, of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Democratic Republic of SÃ £o TomÃ © and PrÃ ­ncipe
 Type: Decision
 Subject Matter: Africa;  international affairs;  fisheries;  European construction
 Date Published: 2015-02-16

 16.2.2015 EN Official Journal of the European Union L 40/4 COUNCIL DECISION (EU) 2015/239 of 10 February 2015 on the conclusion, on behalf of the European Union, of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Democratic Republic of SÃ £o TomÃ © and PrÃ ­ncipe THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(6), second subparagraph, point (a), and Article 218(7) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) On 23 July 2007, the Council approved the Fisheries Partnership Agreement between the Democratic Republic of SÃ £o TomÃ © and PrÃ ­ncipe and the European Community (the Partnership Agreement) by adopting Regulation (EC) No 894/2007 (1). (2) The application of the latest Protocol (2) setting out the fishing opportunities and financial contribution provided for in the Partnership Agreement expired on 12 May 2014. (3) The Union has negotiated with SÃ £o TomÃ © and PrÃ ­ncipe a new Protocol, for a period of four years, granting Union vessels fishing opportunities in the waters over which the Democratic Republic of SÃ £o TomÃ © and PrÃ ­ncipe has sovereignty or jurisdiction in respect of fisheries. (4) That new Protocol was signed in accordance with Decision 2014/334/EU (3) and will apply on a provisional basis from the date of its signature. (5) The new Protocol should be approved. (6) The Partnership Agreement establishes a Joint Committee responsible for monitoring the implementation of this Agreement. Furthermore, in accordance with the Protocol, the Joint Committee may approve certain modifications to the Protocol. In order to facilitate the approval of such modifications, it is appropriate to empower the Commission, subject to specific conditions, to approve them under a simplified procedure, HAS ADOPTED THIS DECISION: Article 1 The Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Democratic Republic of SÃ £o TomÃ © and PrÃ ­ncipe (the Protocol) is hereby approved on behalf of the Union (4). Article 2 The President of the Council shall give, on behalf of the Union, the notification provided for in Article 15 of the Protocol (5). Article 3 Subject to the provisions and conditions laid down in the Annex, the Commission is empowered to approve, on behalf of the Union, the amendments made to the Protocol in the Joint Committee. Article 4 This Decision shall enter into force on the day of its adoption. Done at Brussels, 10 February 2015. For the Council The President E. RINKÃ VIÃ S (1) Council Regulation (EC) No 894/2007 of 23 July 2007 on the conclusion of a Fisheries Partnership Agreement between the Democratic Republic of SÃ £o TomÃ © and PrÃ ­ncipe and the European Community (OJ L 205, 7.8.2007, p. 35). (2) Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Democratic Republic of SÃ £o TomÃ © and PrÃ ­ncipe (OJ L 136, 24.5.2011, p. 5). (3) Council Decision 2014/334/EU of 19 May 2014 on the signing, on behalf of the European Union, and provisional application of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Democratic Republic of SÃ £o TomÃ © and PrÃ ­ncipe (OJ L 168, 7.6.2014, p. 1). (4) The Protocol has been published in OJ L 168, 7.6.2014, p. 3, together with the decision on signature. (5) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council. ANNEX Scope of the empowerment and procedure for establishing the Union position in the Joint Committee (1) The Commission shall be authorised to negotiate with the Democratic Republic of SÃ £o TomÃ © and PrÃ ­ncipe and, where appropriate and subject to complying with paragraph 3 of this Annex, agree on modifications to the Protocol in respect of the following issues: (a) decision on the modalities of the sectoral support in accordance with Article 3 of the Protocol; (b) adaptation of the provisions on the pursuit of fishing activities and the rules for implementing the Protocol and its annexes, in accordance with Article 5(2) of the Protocol. (2) In the Joint Committee set up under the Fisheries Partnership Agreement, the Union shall: (a) act in accordance with the objectives pursued by the Union within the framework of the Common Fisheries Policy; (b) be in line with the Council conclusions of 19 March 2012 on a Communication on the External dimension of the Common Fisheries Policy; (c) promote positions that are consistent with the relevant rules adopted by Regional Fisheries Management Organisations. (3) When a decision on modifications to the Protocol referred to in paragraph 1 is foreseen to be adopted during a Joint Committee meeting, the necessary steps shall be taken so that the position to be expressed on behalf of the Union takes account of the latest statistical, biological and other relevant information transmitted to the Commission To this effect, and based on that information, a preparatory document setting out the particulars of the envisaged Union position shall be transmitted by the Commission services, in sufficient time before the relevant Joint Committee meeting, to the Council or to its preparatory bodies for consideration and approval. The Union position envisaged in the preparatory document shall be deemed to be agreed, unless a number of Member States equivalent to a blocking minority objects during a meeting of the Council's preparatory body or within 20 days from receipt of the preparatory document, whichever occurs earlier. In case of such objection, the matter shall be referred to the Council. If, in the course of further meetings, including on the spot, it is impossible to reach an agreement in order for the Union position to take account of new elements, the matter shall be referred to the Council or its preparatory bodies. The Commission is invited to take, in due time, any steps necessary as a follow-up to the decision of the Joint Committee, including, where appropriate, a publication of the relevant decision in the Official Journal of the European Union and a submission of any proposal necessary for the implementation of that decision.